NO








NO. 12-10-00352-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
                                                                             '     
IN RE: DANIEL WAYNE WALKER,
RELATOR                                                          '     ORIGINAL
PROCEEDING
 
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM
            In this original
mandamus proceeding, Relator Daniel Wayne Walker complains that the trial court
has failed to rule on his “Motion to Request Self Representation and a Change
of Venue.”  
            A
trial court has a reasonable time to perform the ministerial duty of
considering and ruling on a motion properly filed and before the court.  In
re Chavez, 62 S.W.3d 225, 228 (Tex. App.–Amarillo 2001, orig.
proceeding).  Mandamus will not lie unless the movant shows he has called the
motion to the trial court’s attention and the trial court then failed or
refused to rule within a reasonable time.  See id.  Relator
alleges here that he filed his motion on September 15, 2010.  He alleges
further that, on the date the motion was filed, he was informed by the trial
court that “he first had to admonish the relator as to the pros and cons of the
relator[’s] request and the consequences thereof, and he would also address the
part in the motion about a change of venue.”  Although we cannot verify these
allegations from the documents included in Relator’s appendix, we will assume,
for purposes of analysis, that the motion has been called to the trial court’s
attention.
            According
to Relator’s allegations, approximately two months have passed since he filed
his motion.  Implicitly, he contends that two months is a reasonable time for
the trial court to conduct a hearing and rule on the motion.  However, Relator
has not explained why two months is a “reasonable time.”  See Barnes v.
State, 832 S.W.2d 424, 426 (Tex. App.–Houston [1st Dist.] 1992, orig.
proceeding) (holding that what constitutes a reasonable time is dependent upon
the circumstances of each case).  Consequently, he cannot show
that he is entitled to mandamus relief.  Accordingly, Relator’s petition for
writ of mandamus is denied.
Opinion delivered December 15, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)